DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 16 September 2022 is acknowledged.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities: at line 2 of claim 1, “control module, comprising” should apparently read –control module comprising--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 at line 3 recites the limitation "combining the generated control sub-patterns".  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 at line 3 recites “generating a control sub-pattern corresponding to each of the one or more input parameters” and if there is only one input parameter, then only one control sub-pattern would be generated, and not sub-patterns.  Moreover, another control sub-pattern would not exist to complete the required limiting of “combining” in claim 6.  
Claim 7 at line 3 recites the limitation "wherein generating control sub-patterns corresponding to the one or more input parameters chronologically".  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 at line 3 (from which claim 7 depends) recites “generating a control sub-pattern corresponding to each of the one or more input parameters chronologically” and if there is only one input parameter, then only one control sub-pattern would be generated, and not sub-patterns.
Claim 7 is also indefinite as line 3 recites “providing a user interface of the user device”.  However, the claim is directed towards a system/device claim and this recitation appears to disclose a method step.  For purposes of examination, the claim is interpreted as the system further comprising a user interface of the user device.  
In claim 7 at line 4, it is unclear what part of the system is “generating a node” and “a horizontal position” and “a vertical axis position….and…drawing a smooth curve”.  
Claim 7 at line 8 recites the limitation "the levels of the predefined acts indicated by the control sub-patterns…".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 at line 10 recites the limitation "each newly generated node".  There is insufficient antecedent basis for this limitation in the claim.
At line 10 of claim 7, it is unclear what “a predecessor” is referencing.  
Claim 9 at line 3 recites the limitation "the generation of each newly generated node".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 at line 3 recites the limitation "the smooth curves".  There is insufficient antecedent basis for this limitation in the claim as claim 7 only requires drawing of “a smooth curve”.  
Claim 11 at line 4 recites the limitation "the node information".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 at line 2 recites the limitation "the levels of predefined acts corresponding to two adjacent nodes".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12, the transition from lines 1 to 2 appears to be grammatically incorrect.  It is unclear how “playing” a control pattern can include a conditional statement.  
Claim 12 at line 3 recites the limitation "the two corresponding predefined acts".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunham et al. (U.S. Pub. No. 2016/0199249).  Regarding claim 1, Dunham et al. (hereinafter Dunham) discloses a system (Fig. 1), comprising: an accessory control module 106 comprising computer-executable code stored in non-volatile memory (Fig. 1, [0042] and [0034]); a memory for storing instructions and a processor for executing the instructions [0034]; a user device 108 of a user (Fig. 1 and [0036]); and an accessory (“sexual aid devices”) 102 configured to communicate with the user device (Fig. 1, [0031] and [0036]); wherein the accessory control module 106, the memory and the processor [0034], the user device 108, and the accessory (“sexual aid devices”) 102 are configured to: accumulate receipt of one or more input parameters [0036]; determine whether an accumulation satisfies a preset condition (“achieving orgasm”) ([0036] and [0039]), wherein the preset condition includes at least one of a preset receiving quantity of the one or more input parameters (“achieves an orgasm with an intensity between 5 and 6” [0039]), a preset receiving sum of values of the one or more input parameters, or a preset time duration of the accumulation; and in response to the accumulation satisfying the preset condition, send a control signal to actuate the accessory to perform a series of predefined acts, wherein the series of predefined acts is configured to sexually stimulate the user (“new or adjusted control pattern as ‘recommended’) [0039].  Regarding claim 2, the accessory control module 106, the memory and the processor [0034], the user device 108, and the accessory (“sexual aid devices”) 102 are configured to: accumulate receipt of the one or more input parameters includes at least one of, in response to receiving one of the one or more input parameters, generate a control sub-pattern corresponding to each of the one or more input parameters chronologically with different control sub-patterns indicating actuating different accessories, actuate the accessory to perform different predefined acts, or actuate the accessory to perform different levels of the series of predefined acts (the modified control pattern includes a specific frequency-amplitude pattern having orgasms with greater intensities) [0039].  Regarding claim 3, the accessory control module 106, the memory and the processor [0034], the user device 108, and the accessory (“sexual aid devices”) 102 are configured to: generate the control sub-pattern corresponding to each of the one or more input parameters including at least one of pre-configuring different control sub-patterns according to different values of the one or more input parameters or different ranges into which the one or more input parameters fall, or randomly select one control sub-pattern from all control sub-patterns [0040].  Regarding claim 4, the series of predefined acts of the accessory that sexually stimulates the user includes at least one selected from the group of vibration, rotation, suction, expansion, contraction, bending, temperature control, stretching, reciprocation, and combinations thereof ([0024], [0029] and [0046]).  Regarding claim 5, the different levels of the series of predefined acts includes at least one selected from the group of amplitude, frequency, acceleration, temperature, periodicity, and duration, and combinations thereof [0039]. Regarding claim 6 and in view of its indefinite nature, the accessory control module 106, the memory and the processor [0034], the user device 108, and the accessory (“sexual aid devices”) 102 are configured to: send the control signal to actuate the accessory to perform the series of predefined acts including: combining the generated control sub-patterns into a control pattern, wherein the generated control sub-patterns correspond to the series of predefined acts; and convert the control pattern into the control signal (the new control pattern is a combination/result of ten of the closest matching users who have control patterns with a specific frequency-amplitude pattern and the user’s new (or adjusted) control pattern includes this specific frequency-amplitude pattern) [0039].  Regarding claim 7 and in view of its indefinite nature, the accessory control module 106, the memory and the processor [0034], the user device 108, and the accessory (“sexual aid devices”) 102 are configured to: generate control sub-patterns corresponding to the one or more input parameters chronologically including: in response to receiving each one of the one or more input parameters, generating a node associated with each one of the one or more input parameters on the user interface, wherein a horizontal axis position of each generated node is proportional to a receiving time of each one of the one or more input parameters, and a vertical axis position of each generated node is proportional to the levels of the predefined acts indicated by the control sub-patterns corresponding to each one of the one or more input parameters (as shown in Fig. 3 and [0068], wherein a horizontal and vertical axis position is proportional to levels of the predefined acts such as orgasm strength value 6); and then drawing a smooth curve between each newly generated node and a predecessor thereof (a smooth curve line is shown in Fig. 6 overtop the data points).  Further regarding claim 7, the system includes a user interface of the user device 108 (“interface…that enables a user to program the sexual aid device…”) [0036].  Regarding claim 8, each generated node is marked with node information including at least one selected from the group of user information of who sent input parameter data associated with the generated node, identification of an adult toy type of the accessory, predefined act identification (“orgasm indication” – Fig. 3 and [0068]), and combinations thereof.  Regarding claim 9, the accessory control module 106, the memory and the processor [0034], the user device 108, and the accessory (“sexual aid devices”) 102 are configured to: generate control sub-patterns corresponding to the one or more input parameters chronologically, further including at least one of prompting the user via the user device of the generation of each newly generated node [0069] or a progress of completing a generation of all nodes ([0076], [0080] and [0098] – via displayed information). Regarding claim 10, the accessory control module 106, the memory and the processor [0034], the user device 108, and the accessory (“sexual aid devices”) 102 are configured to: send the control signal to actuate the accessory to perform the series predefined acts further including: completing a generation of all nodes and the drawing of the smooth curves (Fig. 3 and [0057]; and “playing” (via displaying) the control pattern via the user device to control the accessory [0088].  Regarding claim 14, the one or more input parameters is a plurality of input parameters (of sensors 104 – Fig. 1 and [0036]; and the system is configured to: accumulate the receipt of the plurality of input parameters [0036], and in response to receiving one of the plurality of the input parameters, determining whether the one of the plurality of the input parameter falls within a preset threshold, and if the one of the plurality of the input parameters falls within the preset threshold (input parameters “vaginal air pressure” and “heart rate” (as shown graphically in Fig. 3 and [0074]-[0075]) or “blood pressure and heart rate” with respect to achieving orgasm, or its relative strength and/or duration [0036] and [0039]), generate a control sub-signal to actuate the accessory to perform one of the series of predefined acts indicated by a control sub-pattern corresponding to the one of the plurality of input parameters ([0075]-[0077]).  Regarding claim 15, determining whether the accumulation satisfies the preset condition includes: providing a game application on a user interface of the user device [0136]; and the system is configured to: in response to accumulating the receipt of the one or more input parameters, updating a completed progress of the game application (“providing the user a rank or score” [0136]); and determining that the accumulation satisfies the preset condition based on the completed progress of the game application (“provide a user with medals or awards based on physiological, device state, and/or user input data reaching a specified threshold or mark” [0136]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dunham et al. (U.S. Pub. No. 2016/0199249) in view of Alarcon (U.S. Pub. No. 2011/0133910).  Regarding claim 13, Dunham discloses the invention as claimed, see rejection supra; however Dunham fails to disclose that the system is configured to accumulate virtual currency or a virtual gift (sent by at least one of the user or one or more other users), as one of the input parameters.  Alarcon discloses a system accumulating receipt of various input parameters, such as sensed, biometric parameters of the user [0016], wherein the sensor data can be stored as haptic data [0064] and utilized to control an output sensation in the form of physical stimuli [0066].  Dunham further discloses that one of the input parameters may also be validation of payment from a user, wherein non-payment would result in prevention of presentation of haptic signals which operate the sensation output device [0055].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure a system/network for operating and controlling a sexual aid device as taught by Dunham, to accumulate receipt of an input parameter which validates payment from a user as taught by Alarcon, as Dunham necessitates a variety of input parameters for controlling operation of the sexual aid device, to include device state data such as device identification ([0027], [0064] and [0091]) and Alarcon discloses that certain input parameters of the sensation output device may include an identifier, such as payment, that can be used for identification and verification for further device operation ([0055] and [0063]).  

Allowable Subject Matter
Claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791